UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4059



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG LAMONT MYERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
03-484-PJM)


Submitted:   October 21, 2005          Decided:     November 14, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard A. Finci, HOULON, BERMAN, BERGMAN, FINCI & LEVENSTEIN,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Mythili Raman, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Craig    Lamont     Myers    pled    guilty     to   conspiracy   to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2000),

and the district court sentenced him to 210 months’ imprisonment.

Myers appeals, contending that his sentence, which was imposed

under the then-mandatory federal sentencing guidelines, violates

United States v. Booker, 125 S. Ct. 738 (2005).                 The Government

asserts that Myers validly waived the right to appeal his sentence

in the plea agreement.       We agree with the Government and dismiss

the appeal.

           A defendant may waive the right to appeal if that waiver

is knowing and intelligent.       United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000).        To determine whether a waiver is knowing

and intelligent, we examine “the totality of the circumstances,

including the experience and conduct of the accused, as well as the

accused’s educational background and familiarity with the terms of

the plea agreement.”      United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

We review de novo the question of whether a defendant validly

waived his right to appeal.       United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).

           Our   review   of    the    plea    agreement    and    the   hearing

conducted pursuant to Fed. R. Crim. P. 11 leads us to conclude that

Myers   knowingly   and   voluntarily     waived    his    right    to   appeal.


                                      - 2 -
See General, 278 F.3d at 400-01; see also Blick, 408 F.3d at 169-73

(holding that a plea agreement containing a waiver of the right to

appeal, which was accepted by district court prior to the Supreme

Court’s decision in Booker, was not invalidated by change in law

effected by that decision).       Moreover, Myers’ claim under Booker

falls within the scope of the waiver.      See Blick, 408 F.3d at 170

(holding Booker claim is covered by appellate waiver).

           Accordingly, we dismiss the appeal.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 3 -